         Case 1:19-cr-00346-PGG Document 32 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                               ORDER
             -against-
                                                           19 Cr. 346 (PGG)
CHARLES WILLIAMS ONUS,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               For the reasons discussed on the record at today’s hearing, Defendant’s

application for bail pending appeal is denied.

               The next conference in this matter will take place on October 27, 2021 at 12:00

noon by telephone. 1

Dated: New York, New York
       September 7, 2021
                                             SO ORDERED.


                                             _________________________________
                                             Paul G. Gardephe
                                             United States District Judge




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access/security
code 6212642. The press and public may obtain access to the telephone conference by dialing
the same number and using code. No later than October 25, 2021, the parties must email
Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with
the phone numbers that the parties will be using to dial into the conference so that the Court
knows which numbers to un-mute. The email should include the case name and case number in
the subject line.
